Citation Nr: 0121795	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  97-23 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for Osgood-Schlatter's 
Disease of the right knee.  

ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In May 1996, the RO 
denied service connection for right knee Osgood-Schlatter's 
disease.  The veteran has perfected an appeal with this 
rating decision.  In a decision dated September 29, 1998, the 
Board affirmed the RO's denial of service connection for 
right knee Osgood-Schlatter's disease.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").  In a decision dated February 6, 2001, the Court 
vacated the Board's September 29, 1998 decision.  



REMAND


In November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Veterans Claims Assistance Act mandates that the 
assistance to be provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim provided that there is competent evidence of a current 
disability, an indication that the disability or symptoms may 
be associated with the claimant's active military service and 
the record does not contain sufficient medical evidence to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  

As noted above, the veteran is claiming service connection 
for Osgood-Schlatter's Disease of the right knee.  He has 
alleged that he had the disorder prior to his active duty 
service in 1968 and 1969 but the disorder had been 
asymptomatic for approximately four years prior to the 
veteran's entry into active duty.  He maintains that active 
duty service aggravated the pre-existing disorder, warranting 
a 10 percent disability evaluation.  A review of the claims 
file shows that the veteran was found to be without defects 
at the time of his entrance examination which was conducted 
in January 1968.  On a Report of Medical History he completed 
the same month, he denied having or ever having had a trick 
or lock knee, swollen or painful joints or bone, joint, or 
other deformity.  It was noted on the Report of Medical 
History that the veteran had been treated within five years 
of his enlistment by a Dr. Leonard Fishman.  It was not 
reported what the veteran had received the treatment for.  
During active duty, the veteran was seen on several occasions 
in February 1968, once in March 1968, and once in April 1968 
by health care providers due to complaints of right knee pain 
and/or the knee giving way.  Diagnoses included old Osgood-
Schlatter Disease.  There were no further annotations in the 
service medical records demonstrating problems with the right 
knee up until the veteran's discharge in December 1969.  On a 
Report of Medical History completed by the veteran in 
November 1969 which was one month prior to his discharge, he 
denied experiencing a trick or locked knee, as well as 
swollen or painful joints and bone, joint or other deformity.  
No pertinent abnormalities were noted on the service 
separation examination.  Clinical evaluation of the lower 
extremities was determined to be normal at that time.  

Associated with the claims file are affidavits from the 
veteran's parents, one of which is dated in May 1997.  The 
veteran's parents wrote that the veteran began having right 
knee problems beginning at the age of 12.  It was noted that 
whenever the veteran bumped his right knee, he had to either 
sit or lie down for several minutes until the pain would 
subside.  It was reported that when the veteran was 16 or 17, 
the knee became asymptomatic and remained so until the 
veteran began his active duty service.  The parents further 
reported on knee symptomatology they had observed in the 
veteran subsequent to his discharge from active duty.  

The veteran has also submitted a November 1999 statement from 
a private orthopedic surgeon who the veteran alleged had 
reviewed his service medical records and had also conducted a 
physical examination of the right knee.  It was noted that 
the veteran reported he was diagnosed with Osgood-Schlatter's 
disorder when he was aged 10 or 12 and was treated 
symptomatically more or less through the age of 16 at which 
time the knee was markedly improved.  The veteran informed 
the examiner that the pain began again after the veteran was 
drafted into the Army at the age of 20.  The veteran did not 
report any specific injury or trauma to the knee.  The 
examiner wrote that the veteran was apparently evaluated and 
treated "by a number of physicians over a period of several 
years, each recommending conservative measures of treatment" 
including rest, ibuprofen and ice.  The doctor further wrote 
that in the interval between the veteran's discharge from the 
military, he had a rather extensive orthopedic history to 
include a number of spinal and sinus surgeries and the use of 
various medications for painful conditions "dating back to 
at least 1974."  The impression from the examination was 
right knee pain, possible subcutaneous tibial tubercle 
bursitis.  The doctor wrote that he was "unable to identify 
any singular objective criteria based on the history and 
examination and radiographs that would clearly pin point the 
source of the patient's current subjective complaints of pain 
to his military duties."  The doctor further wrote that the 
veteran "informed [the doctor] that his knee was 
asymptomatic at the time that he entered the military, his 
basic training caused his subjective complaints, and it is 
therefore my opinion that the military caused his pain."  

No post-service medical records have been associated with the 
claims file.  

The Board finds a remand under the VCAA is required in order 
to obtain an opinion as to whether or not the veteran had 
Osgood-Schlatter's Disease which was incurred in or 
aggravated by active duty.  The Board notes the private 
medical opinion of record which links the disorder to active 
duty.  This opinion was allegedly based on a review of the 
veteran's service medical records.  The opinion cites, 
however, to the fact that the Osgood-Schlatter's Disease was 
apparently evaluated and treated "by a number of physicians 
over a period of several years."  This cannot be a reference 
to the veteran's in-service treatment as he only received 
treatment from February to April of 1968 while on active 
duty.  It is not clear upon what medical records this opinion 
was based.  Additionally, the private physician's letter does 
not address the question of aggravation of the pre-existing 
disorder.  As such, the Board finds a VA examination and 
opinion is required which is based upon all the evidence of 
record.  

At the time of the veteran's entry into active duty, he 
reported that he had received treatment within the preceding 
five years from a Dr. Fishman.  There is no indication what 
the doctor treated the veteran for.  The Board finds an 
attempt must be made to obtain these treatment records.  The 
Board notes the veteran has argued that his post-service 
right knee symptomatology was masked by drugs he was taking 
due to other orthopedic problems including back problems 
which included three surgeries.  These records have not been 
associated with the claims file.  The Board finds that these 
post-service orthopedic records could shed additional light 
on the veteran's claim and should be obtained.  The records 
referenced by the private physician should also be obtained 
in order to determine the basis upon which the doctor's 
opinion was based.  This is especially true in light of the 
fact that no post-service treatment records have been 
associated with the claims file.  

Accordingly, the issue of entitlement to service connection 
for Osgood-Schlatter's Disease of the right knee is remanded 
for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for his right knee 
disorder.  After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
evidence from all sources identified 
whose records have not previously been 
secured.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment reports.  The 
Board is particularly interested in 
obtaining the records from Dr. Fishman, 
the records relied upon by the private 
physician who promulgated the November 
1999 opinion, and the post-service 
orthopedic records noted above.  

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).    

2.  The RO should schedule the veteran 
for appropriate examination to determine 
the nature and etiology of any Osgood-
Schlatter's Disease of the right knee 
found on examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated to 
reflect review of this information.  All 
necessary tests and studies should be 
performed.  

The examiner should be requested to 
clearly indicate whether a diagnosis of 
Osgood-Schlatter's Disease of the right 
knee is warranted and, if so, the 
examiner should offer an opinion as to 
whether it is as likely as not that any 
such disorder found on examination was 
incurred in or aggravated by active duty.  
Any opinions expressed must be 
accompanied by a complete rationale.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




